 PAOLI CHAIR COMPANY, INC.Paoli Chair Company, Inc. and United FurnitureWorkers of America, AFL-CIO, Petitioner. Case25-RC6 123August 23, 1977DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to anelection conducted on December 12, 1975,1 and aHearing Officer's report [pertinent portion attachedhereto as an appendix] recommending disposition ofsame. The Board has reviewed the record in light ofthe exceptions and briefs and hereby adopts theHearing Officer's findings and recommendations tothe extent consistent herewith.On the day before the election, the Employer'spresident, Wulfman,2delivered a speech to theassembled employees, a transcript of which wassubmitted by the Employer and Petitioner as part ofJoint Exhibit I in this proceeding. Wulfman openedhis remarks by noting that the Employer was "undera Court Order to tell the truth and not lie orexaggerate ...." The statement was designed, itappears, to explain why Wulfman would read hisremarks from a written document. He, thereupon,told the employees:You people are spoiled, now, most of you atleast. You'd been spoiled for many years andsince we bought the plant, I guess, I spoiled youtoo by giving you everything I could afford evenin a very bad year.Wulfman proceeded, after discussing the state ofthe industry, and steps management had taken in theemployees' interest, to "talk about unions." He toldthe employees that the Union's statement that thelaw prohibited an employer from closing or threaten-ing to close the plant wasprobably right technically, but again, it's a half-truth, because I think there was a case wheresomebody had a union voted in and they just shutthe plant down and they made them open it backup. But after you have a union, my first job ...was at a plant ...that had been shut down fori The election was held pursuant to a Stipulation for Certification UponConsent Election. The tally was 97 for, and 105 against, the Petitioner; therewere 3 challenged ballots, an insufficient number to affect the results.2 The name, inadvertently, appears as "Wolfman" in the HeanngOfficer's report.231 NLRB No. 77more than a year with a lot of union trouble and astrike and later on when I was President of theHuntingburg Furniture Company, we had a plantthat had so much strife ...and the productionwent down and we were losing money and we justhad to close the plant and the people lost theirjobs. So he's technically right but that just meansimmediately after the election.After discussing other "lies or half truths" theUnion had put out in the campaign, Wulfman stated:The union can promise anything but only theCompany can deliver. If you vote for a union, andeventually we have to negotiate, I will abide bythe law. The law says we have to bargain in good-faith, and we will, but the law says that I do nothave to agree to anything that I do not feel is inthe best interest of the Company.... They're[the union] not going to change one damn thingother than they're going to bargain and I'm goingto bargain in good faith and I'm a tough damnbargainer. I would not sit at the bargaining table.We got our professional bargainers to dothat. ...I'm not saying that a strike is inevitable. Butagain, I say a strike is the only way a union cantry to force me to do something that I don't feel isright for this Company ...Without a union, our policy has been to paywages as high as we could afford. That's whatwe've done. With a union we would pay as littleas we could bargain for and, I'm telling youagain, in bargaining the only club they have is tostrike ....Wulfman closed his remarks with the followingobservation:If you can't see that you have a lot to lose andnothing to gain by joining the union then you'renot as smart as I have been giving you credit for.Thank you. That's it.In our estimation, Wulfman's remarks exceededthe bounds of permissible electioneering conduct.Mere expressions of the intention to "abide by thelaw" and "bargain in good faith" do not insulate anemployer's campaign statements from further scruti-ny.3Wulfman, by stating the Union's description ofthe law relative to plant closure was a "half-truth"and applied only in the immediate aftermath of anelection, clearly conveyed the message to the employ-3 See. e.g., Georgia-Pacific Corporation, 181 NLRB 377 (1970), a casepresenting a quite similar campaign statement.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees that a union victory could result in plant closureat any other time. Moreover, by indicating, on twooccasions, that the Company already, as it alwayshad, paid its employees "all it could afford," he notonly underscored his own statement of the lawpertaining to plant closure or the threat of it, butsuggested to the employees that a vote for Petitionerwould represent an exercise in futility.As Wulfman plainly stated, their choice was to votefor the Union and get "a lot to lose and nothing togain" or to avoid that unappealing reality andcontinue to enjoy all the company "could afford." Itwas a choice dictated by the "fact" that the Unionwas "not going to change one damn thing other thanthey're going to bargain" and Wulfman was a "toughdamn bargainer," a characterization clearly relatedto his reminder that he was the president of anothercompany that "just had to close ...and the peoplelost their jobs," because the Union "had people soshook up and production went down.""Employees are not likely to miss the inference thatthe source of benefits now conferred is also thesource from which future benefits must flow."N.L.R.B. v. Exchange Parts Co., 375 U.S. 405, 409(1964). The inference to be drawn from Wulfman'sremarks about the law on plant closures was no lesslikely to be missed, especially in light of his remarkson the Employer's continuing policy of givingemployees all it could afford.4We find the state-ments objectionable and shall, accordingly, direct asecond election.5[Direction of Second Election and Excelsior foot-note omitted from publication.]MEMBER WALTHER, dissenting:I agree with the Hearing Officer's assessment ofWulfman's speech and, for those relevant reasonsnoted by the Hearing Officer, which I append to thisdissent, I would find that Wulfman's speech consti-tuted permissible campaign propaganda.I See Boaz Spinning Company, Inc., 177 NLRB 788, 789 (196%9). See alsoTextron, Inc. (Talon Division), 199 NLRB 131, 135, at fn. 14 (1972), andaccompanying text; Georgia-Pacific Corp., supra.5 Member Penello agrees that the election should be set aside but does soprimarily because the Employer's speech conveyed the message to theemployees that a union victory could result in plant closure at any timeother than immediately after the election.APPENDIXObjections 1. C; 1. D; 1. E; and I. JIn these objections the Petitioner alleges that Employerthreatened to cause a strike, and threatened to close theplant if the Union were voted in, and that the Employerdetracted from the campaign issues by undue emphasis onstrikes and plant shutdowns. Additionally it is alleged thatthe Employer conveyed the impression that it would befutile to elect the Petitioner as bargaining representative.The Petitioner during the campaign apparently mailed aletter to each of the employees. Wolfman directed a largeportion of his speech to answer a number of specific issuesor facts apparently set forth by the Petitioner in this letter.Another significant issue raised by the letter was plantclosure. Apparently the letter stated that it is illegal for theEmployer to close the plant because the employees votedfor the Union. Wolfman, in elaborating on this issue stated,that this was a half truth and technically "probably right"and that he heard of a case where the Employer shut downthe facility after a Union was voted in, but then was forcedto open it again. He talked about his experience aspresident of Huntington Furniture Company where "theunion had the people so shook-up and the production wentdown and we were losing money and just had to close theplant and all the people lost their jobs." He also mentionedhis first job in the furniture industry which involved thereopening of a plant "that had been shut down for morethan a year with a lot of union trouble and a strike."Wolfman's statements contained no threats. They relatedto personal experiences Wolfman had and were clearly inanswer to issues raised by the Petitioner in its letter. Whilethese statements may direct the mind of the listener to thepossibility of a plant shutdown, they also point out that, ifan illegal shutdown should occur, the Employer will beforced to resume operations. Bearing in mind that the issuewas raised by the Petitioner, I consider Wolfman'sstatements as nothing more than a reasonable descriptionof incidents that have occurred and, for that reason, couldoccur again.Wolfman also told the employees that "the Union canpromise anything but only the Company can deliver, and ifthe Union is voted in, the Employer will have to negotiatewith it." He emphasized that the Employer will abide bythe law and negotiate in good faith. He pointed out thatthis does not mean that the Employer has to agree toanything that is not in its best interest. He also told theemployees that, while he would bargain in good faith hewould, nevertheless, be a tough bargainer, and that theonly weapon the Petitioner has to enforce its demandswould be to strike. He emphasized that all the promisesmade by the Petitioner are nothing but idle promises andthat "they can't deliver anything except maybe some fundsif you are on strike." He talked about Employers in thePaoli area that had been involved in strikes. Referring toCurry Veneer Company he stated that they had a ten weekstrike and that, after being out for that time, the employeeswent back to work, accepting the offer Curry Veneer hadmade before the strike and that a year later, a few weeksbefore the hearing in the instant case, they voted the unionout. Again he stated that the only way for a Union toenforce its demands would be to strike. He cautioned theemployees that with this "[he was] not saying that a strikeis inevitable." Relating to his experience with a plant inTexas where the Employer and the union could not reachan agreement and the Union took the employees out onstrike, he stated that the Employer hired replacements andthe plant was back in full production within six months.When the strike ended, after several months, the replace-ments did not lose their jobs.540 PAOLI CHAIR COMPANY, INC.Wolfman pointed out that it has been the Employer'spolicy, without a union, to pay wages as high as theEmployer could afford it, but with a union the Employerwould pay as little as it could bargain for, and that "theonly club" the union has is to strike. In this context he alsomentioned that usually a union will ask for the samebenefits and wages as it has in its organized plants in thearea and that it would be interesting to see where theywould start to bargain, since the Employer already ispaying higher wages and benefits as the employees in theorganized plants receive.Wolfman then told the employees what could happen tothem if they went on strike: "No pay; union bosses paygoes right on, not yours; no unemployment pay; picket lineduty; no insurance; all insurance is cancelled the minutethe strike happens; possible fines; possible violence;economic strikers can be permanently replaced; savingsare used up, even if a strike results in a little higher wage, itmay take many years to get back what's lost during thestrike."Evaluating the Employer's statement concerning thepossibility of a strike or of a plant closure, I find that theydo not go beyond remarks as to what has happened atother facilities or plain statements of legal facts andobligations. No prediction was made as to the effects whicha vote for the Union will have on the Employer's business,nor did these remarks contain any threats of reprisals orforce or a promise of benefits. See N.LR.B. v. GisselPacking Co., 395 U.S. 575, 618, 619. There is no legalrequirement that the Employer has to grant all unionrequests nor does the law demand that all current benefitshave to be retained. See Oxford Pickles, Division of John E.Cain Co., 190 NLRB 109. In no way did Wolfman'sremarks convey the impression that a strike was inevitablein order to gain concessions from the Employer. AmneraceCorporation, ESNA Division, 217 NLRB 850; nor do thereferences to the possibility of a strike or to "tough"bargaining amount to a rejection of the collective bargain-ing concept. See Jerry T. Driskill, Sr., 222 NLRB 522.Wolfman's remarks and statements by themselves, andmore so, if they are considered in the context of the othertwo speeches, in no way create an impression that it wouldbe futile to elect the Union. It should be noted that herepeatedly made the promise that the Employer will abideby the law and bargain in good faith, and that hisreferences to the fact that the Union cannot obtainanything without the Employer's assent or the force of astrike were not connected with any promises or the threatof possible economic retributions, but were only qualifiedby the statement that the Employer will not grant anythingthat is not in its best interest. See Oxford Pickles, supra. Itherefore recommend that the Petitioner's Objection 1. C;1. D; 1. E; and 1. J be dismissed.541